BRIDGMAN, Judge
(concurring).
I concur with Judge Edwards’ opinion and write separately to express my views that, as Article 120(a), UCMJ is currently applied, the offense of rape in the military justice system is guided, not by law, but by individual perceptions of the offense. This is unsatisfactory.
Until the recent amendment by Section 1066 of the National Defense Authorization Act for Fiscal Year 1993, Pub.L. No. 102-484, Oct. 23, 1992, 106 Stat. 2315, 2506, making the offense sex neutral, Article 120(a) has remained unchanged since its enactment. Even with this change, the essential elements of the offense are an act of intercourse, by force, and without the consent of the victim. It is a capital offense. The statute provides no degrees of rape. The President, by Executive Orders promulgating the various editions of the Manual for Courts-Martial, has not provided varying degrees of punishment for rape, distinguished by the degree of force involved or other aggravating factors. Yet, in practice, rape has innumerable permutations, existing solely in the minds of those implementing the military justice system.
Initially, a convening authority exercising general court-martial (GCM) jurisdiction has the following choices, solely at his or her discretion: (1) refer to a GCM as a capital case; (2) refer to a GCM as a non-capital case; (3) refer to a special court-martial; (4) refer to a summary court-martial; (5) handle under Article 15, UCMJ, 10 USC § 815; or (6) take no disciplinary action. Assuming there is a reasonable belief that the accused has committed the offense and that proof is available, it may be that a convening authority has seldom selected options (4) through (6), but the reported cases provide ample evidence that options (1) through (3) have been selected, all without authoritative guidance.
The instant case demonstrates the effect of this lack of guidance and how it extends to individual members of the military community. The case was treated as non-capital, and despite the presence of other serious charges, was referred to a special court-martial. Thus, the members were instructed that the maximum punishment they could adjudge was limited to a bad conduct discharge (BCD) and confinement for six months. The members, having found the act of intercourse was by force and without consent, awarded a sentence that included a BCD and confinement for only two months. This strongly suggests that, in the minds of both the convening authority and the court members, there are degrees of rape. What those degrees are is anybody’s guess. See also United States v. Carroll, 30 M.J. 598 (C.G.C.M.R. 1990), a general court-martial, where several witnesses expressed opinions that the offense should have been handled under Article 15, UCMJ and the sentence awarded was a bad conduct discharge, confinement for eight months, and reduction to pay grade E-l.
I have a great deal of respect for Chief Judge Baum’s conclusion that, under the existing statutory provisions and applicable case law, he is unable to find, beyond a reasonable doubt, that the requisite element of force was established or that the act of intercourse was accomplished despite Petty Officer T’s lack of consent. Aside from the issue of whether there should be degrees of rape, with differing punishments dependent on the degree of force or other circumstances, the current guidance on the elements of the offense is less than lucid. Force and lack of consent are sometimes treated as a single element and at other times distinguished. Consent is sometimes treated as a state of mind and sometimes related to the physical manifestations of the victim conveying a lack of consent. Again, to an unfortunate extent, rape is in the mind of the beholder.1 The difficulty in resolving the issues factually is compounded when it must be made during appellate review, twice removed from the events.
If the victim is incapable of consent, no force beyond that implicit in the act of intercourse is required to prove rape. *684Since any penetration, however slight, completes the act of intercourse, force, as commonly understood, has effectively been removed as an element under these circumstances.
If the victim is capable of giving consent, how much force is required? As recognized by the court in United States v. Bonano-Torres, 31 M.J. 175 (C.M.A.1990), the Manual for Courts-Martial does not explain what is sufficient force, but the court affirmed that there must be “more than the incidental force involved in penetration,” id. at 179, unless, of course, you have constructive force. Without adding to the length of the decision in this case by an analysis of all the cases involving constructive force, arguably “constructive force” is applied where there has been in fact, no actual force, but the acts are felt to be reprehensible. Interested readers may peruse the four separate opinions in United States v. Clark, 35 M.J. 432 (C.M.A.1992) and the cases cited therein for such illumination as they may find on the application of actual or constructive force.
It appears to me that the case law supports a liberal interpretation of the requirements of Para. 45e(l)(b) of the MCM concerning the extent of resistance required and the circumstances under which the victim concludes that resistance would have been futile. Certainly the cases have been liberal in finding that there were threats of death or great bodily harm, thereby justifying the application of the doctrine of constructive force and finding rape in the absence of actual force. The cases have also been liberal in allowing the testimony of expert witnesses to the effect that, in date or acquaintance rape cases, the victim may not scream, forcibly resist, or attempt to escape. These expert views may be considered by the trial court members even in the abstract, where the expert has not examined the victim. See United States v. Houser, 36 M.J. 392 (C.M.A.1993). I believe this court can properly consider these matters in weighing the evidence in a case before it.
In my view, we do a disservice to members of the Armed Services [formerly only the women, but now males as well] to insist that they resist up to the moment of penetration, or to require them to fear for their life or “great bodily harm,” whatever that may mean in the context of rape. Para. 45c(l)(b), Part IV, 1984 MCM, recognizes the concept of “futility.” There is expert support for the concept that there usually is a point at which a woman in a date or acquaintance rape situation accepts the fact that she is not going to be able to prevent her attacker from having intercourse. If her attacker has forcibly expressed his intentions, she has reasonably manifested her lack of consent to this point, and the act of intercourse is consummated immediately thereafter, does the law require more? Under the “totality of the circumstances” in the record before us, I am convinced beyond a reasonable doubt that the accused was guilty of rape.

. It has been noted that a woman may honestly believe she has been raped, when, as a matter of law, she has not. See United States v. Davis, 20 M.J. 903 (A.C.M.R.1985).